BLODGETT, P. J.
Heard upon demurrer to four additional counts in the declaration and upon motion to strike out the said counts, and for a further bill of particulars.
The Court has examined the four *126additional counts and is unable to see Row the same differs in any substantial manner from the four original counts except as to being more specific. Such evidence as might be used to establish the additional counts could, in the Court’s opinion, be used to establish the original counts.
For plaintiff: Sheffield & ITarvey.
For defendant: Moore & Curry, Fitzgerald & Higgins.
Plaintiff relies upon an action of as-sumpsit sounding in tort for money had and received.
An action for money had and received will lio whenever one has money in his hands belonging to another which in equity or good conscience he ought toi turn over, or where money has been obtained by oppression or extortion, or by fraud or embezzlement.
Williams vs. Smith, 29 R. I. 563. Demmurers overruled.
Motion to strike out four additional counts denied.
As to the motion for a bill of particulars, the Court declines to pass upon the same until further hearing.